            Case 2:19-cv-00510-RAJ-MLP Document 139 Filed 08/25/21 Page 1 of 2




 1                                                               THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6                             IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8     ROBERT ALBERT, an individual,

 9               Plaintiff and Counterclaim-Defendant,                 NO. 2:19-cv-00510 RAJ - MLP

10              v.

11     LABORATORY CORPORATION OF
       AMERICA, a Delaware Corporation                                 ORDER GRANTING
12                                                                     LABCORP’S MOTION NUNC
                                                                       PRO TUNC TO EXCEED THE
13                                               Defendant             PAGE LIMIT FOR
                                                                       OBJECTIONS TO THE
14                                                                     MAGISTRATE’S REPORT AND
                                                                       RECOMMENDATION
15

16
       LABORATORY CORPORATION OF
17     AMERICA, a Delaware Corporation

18                            Counterclaim-Plaintiff,

19              v.

20     ROBERT ALBERT, an individual,
                              Counterclaim-Defendant.
21

22           This matter comes before the Court on Defendant/Counterclaim-Plaintiff Laboratory

23   Corporation of America’s (“Labcorp”) motion nunc pro tunc, to exceed the page limit for

24   objections to a magistrate judge’s order or recommended disposition set forth in Local Rule 72,

25   or alternatively, pursuant to Local Rule 7(l) to allow its objection to be renoted to allow

26   compliance with Local Rule 72’s applicable page limitations.


     ORDER GRANTING MOTION                                                              SEBRIS BUSTO JAMES
                                                                                    15375 SE 30th Pl., Suite 310
     TO EXCEED PAGE LIMIT
                                                                                    Bellevue, Washington 98007
     Albert v. Laboratory Corporation of America – Case No. 2:19-cv-00510     Tel: 425-454-4233 – Fax: 425-453-9005

                                                           1
            Case 2:19-cv-00510-RAJ-MLP Document 139 Filed 08/25/21 Page 2 of 2




 1           On review of the motion and the record, it is hereby ORDERED that Labcorp’s motion is

 2   GRANTED. Labcorp is permitted to exceed the page limit for objections to a magistrate judge’s

 3   order or recommended disposition up to a total of 24 pages.

 4

 5           Dated this 25th day of August, 2021.

 6

 7
                                                                A
 8                                                              MICHELLE L. PETERSON
                                                                United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING MOTION                                                              SEBRIS BUSTO JAMES
                                                                                    15375 SE 30th Pl., Suite 310
     TO EXCEED PAGE LIMIT
                                                                                    Bellevue, Washington 98007
     Albert v. Laboratory Corporation of America – Case No. 2:19-cv-00510     Tel: 425-454-4233 – Fax: 425-453-9005

                                                           2
